Title: From James Madison to Francis Taylor, 17 September 1797
From: Madison, James
To: Taylor, Francis


Dear Sir.Sepr. 17. 97
In compliance with my promise I have written the inclosed letter to the Secretary of the Treasury. You will observe that it has not so much of an exclusive & specific reference to the office of Collector as of a general one to that line of appointments. This mode of recommendation was preferred for two reasons; the one, because it has been usual to promote to vacancies, the officers next in grade & salary where no particular objections forbid; and a pointed recommendation to the office of Collector, might have the appearance of an indirect & indelicate interference agst. the officer expecting it as of course; of whom I have no personal acquaintance, & agst. whom no such objections are known to me: The other, because I think it eligible for your nephew to present himself as willing to step into whatever vacancy really acceptable, may be tendered to him, rather than to confine his pretensions to that of the Collectorship. As I may not however be possessed of all the circumstances of the case, I leave the letter open for your perusal, that your own judgment may decide, whether it should be sent immediately to Mr. W. or go in the first instance to Mr. T. at Norfolk, to be forwarded or not according to his judgment of its tenor. In either case you will be kind eno to have it put into the post office, & in the former case, to take a copy for your Nephew as desired by him.
